COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-262-CV





JEWARA O. DILLARD
	APPELLANT



V.



U.S. BANK NATIONAL ASSOCIATION,	APPELLEE

AS TRUSTEE FOR THE SPECIALTY

UNDERWRITING AND RESIDENTIAL 

FINANCE TRUST MORTGAGE LOAN

ASSET-BACKED CERTIFICATION SERIES

2006-BC4

----------



FROM COUNTY COURT 
AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellant filed a timely notice of appeal from the trial court’s July 29, 2009 judgment.  The trial court subsequently granted appellant’s motion for new trial on August 14, 2009, while it still had plenary jurisdiction over the case.  
See
 Tex. R. Civ. P. 329b(e).

On August 18, 2009, we informed the appellant that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before August 28, 2009, appellant filed a response showing grounds for continuing the appeal.  No response has been received.

Accordingly, on this court’s own motion, we dismiss the appeal as moot.  
See 
Tex. R. App. P.
 43.2(f). 



PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: 
 September 10, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.